Citation Nr: 0511957	
Decision Date: 04/28/05    Archive Date: 05/11/05

DOCKET NO.  97-34 191A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, the veteran's daughter, and the veteran's sister


ATTORNEY FOR THE BOARD

Carol L. Eckart, Counsel


INTRODUCTION

The veteran had active service from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

The Board notes that an appeal from a February 1995 rating 
decision that denied entitlement to an increased rating for 
post traumatic stress disorder (PTSD) was rendered moot by a 
May 2004 rating that granted the veteran's claims regarding 
this issue in full.  

The veteran, his sister, his daughter, and his representative 
appeared before the undersigned Veterans Law Judge at a 
hearing at the Central Office in January 2003.


FINDING OF FACT

The veteran's service connected lumbosacral strain consists 
of orthopedic pathology that causes severe limitation of 
motion and more closely resembles a severe lumbosacral 
strain. 


CONCLUSION OF LAW

A rating of 40 percent disabling, but no more, is warranted 
for service connected lumbosacral strain.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5295 (effective 
prior to September 26, 2003).   



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

In the instant case, the initial unfavorable agency decision 
was made prior to passage of the VCAA.  However, upon review, 
the Board finds that the lack of such a pre-agency of 
original jurisdiction-decision notice did not result in 
prejudicial error in this case.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  However, in this case, the RO denied the claim in 
July 1995 prior to the passage of the VCAA.  Therefore, 
compliance with 38 U.S.C.A. § 5103(a) prior to the decision 
was not possible.  The veteran was not provided with a duty 
to assist letter that specifically complied with the 
provisions of the VCAA until September 2004.  This September 
2004 compliance letter specifically advised him as to what 
evidence the RO had in its possession and what evidence was 
still needed.  Specifically, the veteran was notified that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
any private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence. 

VA satisfied this duty by means of the letter to the veteran 
from the RO dated in September 2004, as well as by the 
discussions in the October 2004 SSOC.  By means of these 
documents, the veteran was told of the requirements to 
establish an increased rating for his claim, of the reasons 
for the denial of his claim, of his and VA's respective 
duties, and he was asked to provide information in his 
possession relevant to the claim.  The duty to assist letter 
and the SSOC specifically notified the veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency, including VA, Vet Center, service 
department, Social Security, and other federal agencies.  He 
was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant to this claim 
so that VA could help by getting that evidence.    

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
After receipt of the content-complying letter in September 
2004, his claim was readjudicated based upon all the evidence 
of record in October 2004.  There is no indication that the 
disposition of his claim would have been different had he 
received pre-AOJ adjudicatory notice pursuant to section 
5103(a) and § 3.159(b).  Accordingly, any such error is 
nonprejudicial.  See 38 U.S.C. § 7261(b)(2).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Service medical records were previously obtained and 
associated with the claims folder.  Furthermore, private and 
VA medical records, referred to by the veteran, were obtained 
and associated with the claims folder.  The veteran provided 
testimony at a RO hearing as well as a central office 
hearing.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The evidence of record includes several examination 
reports, and the most recent examination report of September 
2004 provides a current assessment of the veteran's condition 
based not only on examination of the veteran, but also on 
review of the records.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issue is required to comply with 
the duty to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

II.  Increased Rating

Service connection for lumbosacral strain has been in effect 
since May 1970.  The veteran filed his claim for an increased 
rating in May 1996.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder. See 38 U.S.C.A. § 1155 (West 
2002). If there is a question as to which evaluation to apply 
to the veteran's disability, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2004).

During the pendency of this appeal, multiple revisions were 
made to the Schedule for Rating Disabilities for 
intervertebral disc syndrome.  See 67 Fed. Reg. 54345-54349 
(Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic 
Code 5293); See also 66 Fed. Reg. 51454-51458 (Sep 26, 2003) 
(now codified as amended at 38 C.F.R. § 4.71(a), Diagnostic 
Code 5243).  However, the Board notes that the veteran is 
only service connected for lumbar strain and is specifically 
rated as nonservice connected for degenerative joint disease 
of the lumbar spine.  The most recent VA examination  of 
September 2004 determined that no relationship existed 
between the veteran's current service connected lumbar strain 
and any degenerative disease of the lumbar spine.  Thus the 
criteria for intervertebral disc disease in its various 
revised forms is not for application.  

On August 26, 2003, the rating criteria for all spinal 
disabilities, including lumbosacral strain were revised and 
published in the Federal Register.  See 66 Fed. Reg. 51454-
51458 (Sep 26, 2003) (now codified as amended at 38 C.F.R. § 
4.71(a), Diagnostic Codes 5235 to 5243).  

A new rating formula for the spine became effective September 
26, 2003.  Under the new rating formula, lumbosacral strain 
should be evaluated either under the General Rating Formula 
for Diseases and Injuries of the Spine (General Rating 
Formula).  Under the General Rating Formula, forward flexion 
of the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, forward flexion of the cervical 
spine greater than 30 degrees but not greater than 40 
degrees; or combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
height warrants a 10 percent disability rating.  Forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent disability rating.  Forward flexion of 
the cervical spine 15 degrees or less; or favorable ankylosis 
of the entire cervical spine warrants a 30 percent disability 
rating.  Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent disability rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent disability rating.  Unfavorable ankylosis of the 
entire spine warrants a 100 percent disability rating. 68 
Fed. Reg. 51,456 (2003) (now codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2004)).

Under the previous Diagnostic Code 5295, effective prior to 
September 26, 2003 the criteria is as follows:  Diagnostic 
Code 5295 provides that a 10 percent evaluation is warranted 
for lumbosacral strain with characteristic pain on motion.  A 
20 percent evaluation is warranted for lumbosacral strain 
with muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in the standing position.  A 40 
percent rating may be assigned when there is severe 
lumbosacral strain with a listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes or narrowing with 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion. 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003) (effective prior to September 26, 
2003).

Other applicable diagnostic codes under the pre- September 
26, 2003 criteria include as follows:

Diagnostic Code 5292 provides a 10 percent rating for a 
slight lumbar spine limitation of motion and a 20 percent 
rating for a moderate lumbar spine limitation of motion. A 40 
percent rating may be assigned for a severe lumbar spine 
limitation of motion. 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2003) (effective prior to September 26, 2003).

Because there is no evidence of ankylosis or fracture 
attributable to the service connected lumbosacral strain, 
there is no need to address the criteria for ankylosis or 
fractures of the lumbar spine.  

Disability evaluations are based on functional impairment. 
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2004).  Functional 
impairment may be due to less or more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  See id.; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995). The provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of function due to 
pain on use, including during flare-ups.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In VAOPGCPREC 7-2003, VA's General Counsel issued a holding 
that where the law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provides otherwise.  The Court of Appeals for Veterans Claims 
has stated that when the Board addresses in its decision a 
question that was not addressed by the RO, the Board must 
consider the question of adequate notice of the Board's 
action and an opportunity to submit additional evidence and 
argument.  If not, it must be considered whether the veteran 
has been prejudiced thereby. Bernard v. Brown, 4 Vet. App. 
384, 393 (1993). In addition, if the Board determines that 
the claimant has been prejudiced by a deficiency in the 
statement of the case, the Board should remand the case to 
the RO pursuant to 38 C.F.R. § 19.9, specifying the action to 
be taken.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

In an opinion, VAOPGCPREC 3-2000, VA's General Counsel issued 
a holding regarding the application of the new criteria.  It 
was held that if the amended regulation is more favorable to 
the claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C.A. § 5110(g) which provides that VA may, 
if warranted by the facts of the claim, award an increased 
evaluation based on a change in law retroactive to, but no 
earlier than, the effective date of the change.  It was 
further held that pursuant to 38 U.S.C.A. § 7104, the Board's 
decisions must be based on consideration of all evidence and 
material of record, rather than merely evidence which pre- 
dates or post-dates a pertinent change to VA's rating 
schedule.

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2004).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

A September 1996 VA examination noted complaints of ongoing 
low back pain, which radiates down the left leg from the hip 
all the way to his feet.  He indicated that he could only 
walk a half block at the most, due to persistent pain in his 
back and legs.  He complained that his condition was getting 
worse.  On physical examination of the lumbosacral spine he 
had tenderness over the lower part and his flexion was 
restricted to where he could not touch his toes, he could 
only bend halfway due to pain.  Extension was normal from 0 
to 30 degrees.  Right lateral bending was 0 to 35 degrees and 
rotation was normal from 0 to 70 degrees in both directions.  
Left lateral bending was not recorded.  He was in moderate 
pain when trying to move his spine.  He could only move very 
slowly with caution because he did not want to hurt his back.  
He walked with a limp and was not able to put pressure on the 
left side because of pain.  He had difficulty heel-toe 
walking due to pain and discomfort on the left side of the 
hip and low back.  X-rays were noted to show marked 
degenerative joint disease of the lumbosacral spine.  The 
impression rendered was chronic low back pain, secondary to 
degenerative joint disease, rule out disc disease, sciatic on 
the left side of the leg.  X-rays taken showed normal 
lumbosacral spine findings, and left hip degenerative joint 
disease changes.  

VA medical records from 1997 documented the veteran's 
physical problems related to his lumbar spine.  In January 
1997, he was seen for chronic low back pain, and discussed 
possible surgical options, but did not wish to undergo 
surgery or even a CT myelogram or any procedure that would 
break his skin.  In March 1997 he complained of severe pain 
that included his back.  X-ray findings from March 1997 
showed evidence of degenerative changes, some osteophyte 
formation, hypertrophic bone formation and vascular 
calcifications, but no definite fractures or other acute 
osseous abnormalities noted.  Between March 1997 and  May 
1997, he underwent physical therapy, including use of a hot 
pack, ultrasound and electrical stimulation as appropriate 
for various physical problems, including his low back.  He 
also underwent a trial using a TENS unit and was referred to 
pool therapy around this time.  In November 1997 he was seen 
for complaints of low back pain, with a history of the same 
since 1969, but getting worse now.  The pain was described as 
constant and radiating down to his left hip and bilaterally 
past the leg to his calf, left greater than right.  Nothing 
was said to improve pain and physical therapy was said to 
make the pain worse.

The veteran's December 1997 testimony before a hearing 
officer alleged that his lumbar spine problems caused 
numbness in both legs, worse on the left, and that the pain 
was worsened by walking.  He testified that he used a cane to 
walk and sometimes used a back brace and a TENS unit.  

The report of a January 1998 VA examination revealed 
continued complaints of back pain radiating down to both legs 
down to both heels.  It was worse on the left.  He also 
described feeling a "click" on the low part of the left 
side of the back and experienced a shooting pain that has 
been very painful.  He had to slowly move because the left 
side and back get locked up.  He was noted to use a walking 
cane since 1989 to ambulate and take the pressure off his 
back.  He also had a TENS unit since 1978.  He sometimes wore 
it for 24 hour intervals twice a week.  The unit helped with 
muscle spasm control and with relief of the back pain.  He 
was noted to be taking medications for back pain for the back 
pain.  He could walk a block using the cane.  He also 
described problems with stiffness when he drives, as well as 
problems positioning his left leg to be comfortable.  
Occupationally, he was noted to be unable to hold a job for 
more than six months to a year due to back problems and had 
tried to train to work on small engines, but could not 
complete the course due to back pain.  He was noted to have 
quit working in August 1984 and has been unemployed since 
then.  

On physical examination the veteran was noted to appear to be 
in a moderate amount of discomfort due to back pain, walking 
with a cane and moving in a guarding manner for his back.  
Palpation of the lumbosacral spine was normal and reflexes 
were normal.  He had motor weakness of the left leg and on 
straight leg raise, could only lift the left leg up to 30 
degrees, as compared to 90 degrees on the right.  Range of 
motion of the lumbar spine showed marked restriction, and it 
was hard for him to bend down.  Extension was restricted to 0 
to 20 degrees.  Rotation and lateral bending were also 
restricted from 0 to 20 degrees.  He was in a moderate amount 
of pain when trying to do the ranges of motion.  His gait was 
also restricted and he walked with a limp.  He had problems 
trying to put pressure on his left leg and could not walk on 
his toes or heels.  His gait was unsteady and he had a 
tendency to fall and hurt himself.  He had a markedly 
abnormal gait because of the lumbosacral pain and sprain.  He 
was in a moderate amount of pain whenever he tried to move 
the lumbosacral spine.  

The impression rendered in the January 1998 VA examination 
was chronic low back pain since injury in Vietnam in 1969, 
sciatica of the left side and DJD of the lumbar spine.  
Regarding functional loss, the examiner commented that the 
veteran was disabled because of back pain, with his gait as 
unsteady, with a tendency to fall and hurt himself.  He 
needed a walking cane to walk and had markedly restricted 
walking.  The examiner noted the problems of moderate pain 
whenever he had to move his spine and problems positioning 
his left leg, as well as the walking being restricted to a 
block.  He was also noted to need a TENS unit and to take 4-6 
Tylenol 3 tablets per day to relieve his back pain.  X-rays 
showed mild DJD, changed, but the veteran refused to get an 
EMG.  

VA and private treatment records between January 1998 and 
September 2004 reflect treatment for chronic low back pain, 
among various other medical problems.  In January 1999 he was 
seen in the emergency room of a private hospital for low back 
pain with limited range of motion and left hip pain.  An 
August 2000 VA routine clinic appointment made note of the 
veteran's back problems, which it diagnosed as lumbar disc 
disease with radiculopathy.  

Private medical records from 2000 to 2002 reflect treatment 
for problems other than the lumbar spine disorder, although 
the veteran's lumbar spine disorder was acknowledged in these 
records as one of his numerous medical problems.

The veteran's Central Office hearing testimony from January 
2003 alleged that his back gives out some times when he is 
walking.  He testified that he was told that the lumbar 
strain disorder causes his back to give out.  He testified 
that he can have spasms sometimes for days on end.  He 
testified that his back causes him to have limitations on 
standing, walking and sitting.  

A September 2004 VA examination report reveals that the 
veteran was noted to be walking slowly with the aid of a 
cane.  He was unaccompanied and indicated that he drove 
himself to the examination.  He was said to have been 
experiencing pain in his back since he got hurt in Vietnam.  
The pain was said to radiate to both hips.  He was noted to 
not have worked in 20 years, since he injured his right wrist 
on the job.  The veteran related a history of low back pain 
since being involved in a helicopter crash in Vietnam.  He 
was noted to take four Lortabs per day, not only for his back 
but also for other complaints.  He indicated that he used a 
cane for almost 20 years to ease his hip pain.  The problem 
list noted various complaints besides chronic low back pain, 
including diabetic neuropathy and continued lumbosacral 
neuritis.  

On objective examination, he was noted to walk with a limp, 
favoring the right leg.  The inspection of the lumbosacral 
spine was normal.  He had normal lumbar lordosis and 
discomfort/moderate tenderness on palpation of the 
lumbosacral spine.  Straight leg raising was 20 degrees on 
the right and 35 degrees on the left.  He was not able to 
raise both legs together.  He could raise the left leg better 
than the right.  His gait was markedly abnormal and he could 
not do any type of gait maneuver because of his unsteady 
gait.  He used a cane to support himself.  He had marked 
weakness of movement.  When he was standing up, he complained 
of pain, described as 5 out of 10 in the lumbosacral spine at 
30 degrees flexion.  He felt the pain would shoot to a 6 out 
of 10.  Any attempt to do flexion further aggravated the 
pain.  He was in a moderate amount of discomfort.

Ranges of motion of the lumbosacral spine were as follows:  
Forward bending to 90 degrees, with pain noted at 18 degrees, 
range of motion at 18 degrees.  Back bending was 30 degrees 
with pain noted from 8 to 10 degrees, range of motion at 10 
degrees.   Lateral bending was 28 to each side, with pain 
noted at 9 degrees on the left and at 12 degrees on the 
right, ranges of motion at 9 and 12 degrees respectively.  
Rotation was 38 to each side, with pain noted at 7 degrees on 
the left and at 8 degrees on the right, ranges of motion at 7 
and 8 degrees respectively.  The veteran was unable to do 
repetitive motion of the lumbosacral spine because of 
continued pain.  During repetitive motion, he was expected to 
lose an additional 25 percent range of motion.  Also during 
the flare up of pain, doing any kind of standing or walking 
aggravated the pain.  An additional 25 percent loss of motion 
during flare ups was given.  Flare up of pain when not taking 
pain medication caused additional limitation of motion.  
Objective evidence of pain was noted to be moderate, when he 
tried to do the ranges of motion, as shown by facial 
expression.  He described feeling a popping sound in his 
back.  He felt the right hip bothered him more than the left 
and that the right leg was weaker.  He preferred not to do 
any kind of bending or stooping because of the aggravation of 
back pain.  

Regarding intervertebral disc syndrome, the veteran was noted 
to have incapacitating episodes at least twice a month, where 
the pain shoots up to an 8 or 9 out of 10 and he has to take 
an extra pain pill and stay in bed.  

The pertinent diagnostic impression rendered was degenerative 
joint disease of the lumbar spine causing low back pain 
radiating to both legs to the calves.  Also diagnosed was 
diabetic neuropathy as well as degenerative joint disease of 
the neck and shoulders.  The examiner opined that the veteran 
was unable to work; however this was attributed to multiple 
health problems, including the back, right forearm, cervical 
spine, joint pain in the hip and gout.  Regarding activities 
of daily living, the veteran was said to have difficulty 
dressing and putting his shoes on.  He was very careful not 
to jerk his back.  He also had a hard time working around the 
house and could walk no more than a block before having pain 
in his back and legs.  His back pain also sometimes affected 
his driving ability.  He had difficulty using stairs and 
doing any sort of bending or stooping.  He described being 
unable to do any sort of yard work.  Cold weather aggravated 
his back pain.  The most difficult thing for him to do were 
dressing and walking and tying his shoes.  He indicated that 
he tended to take an extra Lortab during flare ups.  He 
indicated that he sometimes tried to help an aged aunt with 
planting a garden and to lift her up, and that this caused 
flare ups.  The X-ray of the lumbar spine was interpreted to 
read mild DJD L3-4 and the X ray of the pelvis likewise 
showed mild DJD of both hips.  

The examiner offered a medical opinion regarding what, if any 
relationship there was between the veteran's DJD of the 
lumbar spine and the service connected lumbosacral strain.  
The examiner noted that the veteran has chronic low back pain 
due to DJD of the spine.  The veteran's current back 
condition was said to not be at least as likely as not 
related to the veteran's low back strain.  The reasoning for 
this opinion was that low back strain typically resolved in 
2-3 weeks and noted that X-rays of a lumbar spine are normal 
in lumbar strain.  The examiner noted that lumbar disc 
disease is a chronic problem and imaging studies such as MRI, 
X-ray and others will be abnormal in disc disease.  However 
the examiner noted that symptoms of back pain overlap in both 
conditions.

Based on review of the evidence, and with resolution of 
reasonable doubt the Board finds that a rating of 40 percent 
disabling, but no more, is warranted for the service 
connected lumbar spine sprain disability under the criteria 
for evaluating such disability in effect prior to September 
25, 2003.  As noted above, because the veteran is not service 
connected for degenerative disc disease, there is no need to 
consider the veteran's service connected disability in light 
of the multiple revisions of the criteria for intervertebral 
disc syndrome.  This also precludes consideration of 
evaluating any neurological involvements such as the 
radiculopathy down both limbs, particularly the left, under 
any of the criteria governing intervertebral disc syndrome, 
as this has been shown to be a symptom of nonservice 
connected intervertebral pathology.

As there is no evidence of fracture or ankylosis of the 
lumbar spine shown on record, neither the old nor the new 
criteria governing such disorders are applicable in this 
case.

The only applicable criteria in this claim are the 
regulations governing lumbosacral strain and limitation of 
motion of the lumbar spine, under Diagnostic Codes in effect 
prior to September 26, 2003.  The evidence, particularly the 
findings of the most recent VA examination of September 2004, 
reflects that the veteran's range of motion was limited to 
the extent that it was severe, with pain shown on 18 degrees 
of forward flexion, 10 degrees extension and on lateral 
flexion of 9 degrees to the left and 12 degrees to the right.  
The evidence dating back to the earlier examinations from 
January 1998 and September 1996 reflect findings of pain on 
nearly all attempts at motion of his back.  This severe 
restriction on motion due to pain warrants a 40 percent 
rating pursuant to the old criteria governing limitation of 
motion, and is the maximum allowable rating under this 
criteria.  See 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003) 
(effective prior to September 26, 2003).  

The Board finds that it is impossible to differentiate 
between the restriction of motion caused by the veteran's 
service connected lumbar strain as opposed to nonservice 
connected disc or joint pathology.  As the examiner noted in 
the September 2004 VA examination, the pain from all these 
different causes can overlap.  Thus the Board will afford the 
veteran the benefit of the doubt in attributing the severe 
restrictions of motion to his service connected lumbar 
strain.  
 
The veteran's service connected lumbar spine strain is also 
found to more closely resemble the criteria for the maximum 
40 percent evaluation for a lumbosacral strain under the pre 
September 26, 2003 criteria.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003) (effective prior to September 26, 
2003).  The evidence described above shows a lumbar spine 
disability which most closely resembles a severe lumbosacral 
strain, with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes or narrowing with irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion, which is the criteria for a 40 percent rating.  
Again, as the veteran is not service connected for 
degenerative disc disease, consideration of a higher rating 
under the old, as well as any revised criteria for 
intervertebral disc syndrome, is not applicable in this case.  

Thus the Board finds that a 40 percent schedular rating is 
the maximum allowable rating with consideration of the pre-
September 26, 2003 criteria for the veteran's service 
connected lumbar strain.  The pre-September 26, 2003 criteria 
in this case is shown to be more favorable than the revised 
criteria governing lumbar strain, which is evaluated under 
the General Rating formula for Diseases and Injuries of the 
Spine (General Rating Formula).  Under the General Rating 
Formula, a 40 percent evaluation is only warranted in cases 
where there is favorable ankylosis of the entire 
thoracolumbar spine, which is not shown in this case.

In sum, the Board finds that a 40 percent evaluation is 
warranted for the veteran's service connected lumbar strain.  

III.  Extraschedular Consideration

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for an extraschedular rating was not warranted. Under 
38 C.F.R § 3.321(b)(1), in exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may is made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R § 3.321(b)(1) (2004).  

At all points in this case, the Schedule is not inadequate 
for evaluating the veteran's lumbar spine disability.  In 
addition, it has not been shown that the lumbar spine 
disability has required frequent periods of hospitalization, 
although he has been hospitalized frequency for other medical 
problems unrelated to his lumbar spine.  Although the 
evidence shows that veteran has been unemployed for a lengthy 
amount of time, the evidence reflects that the veteran has 
numerous other medical problems besides the lumbar spine 
disability that adversely affect his employability.  For 
these reasons, an extraschedular rating is not warranted.


ORDER

Entitlement to an evaluation of 40 percent for lumbosacral 
strain is granted, subject to regulations governing payment 
of monetary benefits.




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


